Order of disposition, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about March 13, 2007, placing the subject child with the Commissioner of Social Services upon a *431fact-finding determination of abuse, unanimously affirmed, without costs.
A prima facie showing of abuse was made out with medical testimony that the three-month-old child was brought to the hospital with injuries that were of such a nature as not to be accidental, including internal cranial bleeding, fractures to the right knee, left ankle and left posterior rib, and retinal hemorrhages in her right eye (Family Ct Act § 1012 [e] [i]; § 1046 [a] [ii]). Respondents, who presented no medical evidence of their own, offered no explanation of the injuries, and presented no credible evidence demonstrating that the injuries could have been sustained accidentally, failed to rebut the presumption of culpability (see Matter of Samuel L., 52 AD3d 394 [2008]; Matter of Sara B., 41 AD3d 170 [2007]). We have considered respondents’ other arguments, including that Family Court’s County Law § 722-c compensation directive for a neurologist’s expert services was inadequate, and find them without merit. Concur — Lippman, EJ., Saxe, Friedman, Sweeny and Acosta, JJ.